Case 2:19-cv-00147-MRH-PLD Document 1-2 Filed 02/08/19 Page 1 of 29




                  1 *46*4 lei 113 N *I
            Case 2:19-cv-00147-MRH-PLD Document 1-2 Filed 02/08/19 Page 2 of 29




          IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                                CIVIL DIVISION
                                                 COVER SHEET

           Plaintiff(s)                                                     CIVIL DIVISION


                                                               P~]- ~fl
                                                               Case Number :
           Ralph Smith, individually and on
           behalf of all those similarly
           situated
                                                           Type of pleading:

                                                               Complaint


                                                               Code and Classification :

                                                               Filed on behalf of


                                                               Plaintiff
                                        Vs
          ~ Defendant(s)
                                                               (Name of the filing party)

                                                                     Counsel of Record
           Allegheny Technologies Inc. and
           Strom Engineering Corporation                        0 Individual, If Pro Se
                                                               Name, Address and Telephone Number:
                                                                Joseph H. Chivers Esq.
                                                                The Employment Rights Group
                                                                100 First Avenue, Suite 650
                                                                Pittsburgh PA 15222
                             E FIVER                            Tel.: (412) 227-0763


                            FEB l 20 19
                                                               Attorney's State ID : 3 918
                           CIVIO~COURT REIOpqS
                           ALLEGHE   NY COUNV,

                                                               Attorney's Firm ID:


          GD-1 9-001929

{cover)
         Case 2:19-cv-00147-MRH-PLD Document 1-2 Filed 02/08/19 Page 3 of 29


                                IN THE COURT OF COMMON PLEAS OF
                                ALLEGHENY COUNTY, PENNSYLVANIA
                                          CIVIL DIVISION


 Ralph Smith, individually and on behalf of
 all those similarly situated,                               Case No.

                                Plaintiff,

                V.                                           Jury Trial Demanded

 Allegheny Technologies, Inc., and Strom                     Class Action
 Engineering, Corporation.


                               Defendants.


                                              NOTICE TO DEFEND

       You have been sued in court. If you wish to defend against the claims set forth in the following pages,

you must take action within twenty (20) days after this complaint and notice are served, by entering a written

appearance personally or by attorney and filing in writing with the court your defenses or objections to the

claims set forth against you. You are warned that if you fail to do so the case may proceed without you and a

judgment may be entered against you by the Court without further notice for any money claimed in the

complaint or for any claim or relief requested by the Plaintiff. You may lose money or property or other rights

important to you.


    YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT HAVE A LAWYER,
     TELEPHONE THE OFFICE SET FORTH BELOW TO FIND OUT WHERE YOU CAN GET LEGAL HELP.

        IF YOU CANNOT AFFORD A LAWYER, THIS OFFICE MAY BE ABLE TO PROVIDE YOU WITH
     INFORMATION ON AGENCIES THAT MAY OFFER LEGAL SERVICES TO ELIGIBLE PERSONS AT A
                                             REDUCED FEE OR NO FEE.

                                        LAWYER REFERRAL SERVICE
                                  ALLEGHENY COUNTY BAR ASSOCIATION
                                      I IT" FLOOR KOPPERS BUILDING
                                            436 SEVENTH AVENUE
                                            PITTSBURGH, PA 15219
                                          TELEPHONE: (412) 261-5555
Case 2:19-cv-00147-MRH-PLD Document 1-2 Filed 02/08/19 Page 4 of 29




                      IN THE COURT OF COMMON PLEAS OF
                      ALLEGHENY COUNTY, PENNSYLVANIA
                                CIVIL DIVISION


Ralph Smith, individually and on behalf of
all those similarly situated,                 Case No.

                             Plaintiff,

              V.                             Jury Trial Demanded

Allegheny Technologies, Inc., and Strom       Class Action
Engineering, Corporation.


                             Defendants.


                       VERIFIED CLASS ACTION COMPLAINT
 Case 2:19-cv-00147-MRH-PLD Document 1-2 Filed 02/08/19 Page 5 of 29




        Plaintiff Ralph Smith ("Plaintiff"), individually and on behalf of all others similarly

situated, files this Class Action Complaint ("Complaint") against Defendants Allegheny

Technologies, Inc. ("ATI") and Strom Engineering Corporation ("Strom") (together,

"Defendants"), seeking all available relief under Pennsylvania law. Plaintiff alleges the following

based upon personal knowledge as to his own acts, and based upon the investigation conducted by

his counsel, as to all other allegations.

                                  JURISDICTION AND VENUE

        I.      This Court has subject matter jurisdiction over all claims in this action.

        2.      This Court has personal jurisdiction over Defendants, as Defendants continuously

and systematically conducted, and continue to conduct, business in the Commonwealth of

Pennsylvania. Defendants have purposefully availed themselves of the privilege of conducting

business in the Commonwealth, thus invoking the benefits and protections of Pennsylvania laws.

        3.      Venue is proper because the claims herein occurred in whole or part in this

jurisdiction.

                                              PARTIES

A.      PLAINTIFF

        4.      Plaintiff Ralph Smith is an individual currently residing in North Carolina. He was

hired by Strom to serve as part of the replacement workforce during ATI's lockout of its unionized

workers, and was jointly employed by Defendants ATI and Strom at ATI's Brackenridge,

Pennsylvania facility (the "Brackenridge ATI Plant") as a non-exempt hourly worker from

approximately August 2015 through March 2016.

B. DEFENDANTS

        5.      Defendant Allegheny Technologies, Inc. ("ATI") is a Delaware corporation

headquartered at 1000 Six PPG Place, Pittsburgh, Pennsylvania, and operates worldwide. ATI is a


                                                   2
  Case 2:19-cv-00147-MRH-PLD Document 1-2 Filed 02/08/19 Page 6 of 29




publicly traded company on the New York Stock Exchange. All operates specialty material

manufacturing plants in over 30 locations across the United States, including in this judicial

district. This case concerns workers in ATI's Flat Rolled Product segment. All's sales in the Flat

Rolled Product segment in 2016 totaled approximately $1.2 billion.

          6.     Defendant Strom Engineering Corporation ("Strom") is a Minnesota corporation

headquartered in Minnetonka, Minnesota. Strom provides replacement labor staffing for

employers involved in labor disputes across the United States, including for co-Defendant ATI in

this judicial district.

                                   CLASS ACTION DEFINITION

          7.     Plaintiff brings this lawsuit as a class action pursuant to Fed. R. Civ. P. 23, on behalf

of himself and the following class:

          All current or former hourly employees who were provided by Strom as a
          replacement labor force and who performed work at any ATI facility in
          Pennsylvania (Bagdad, Brackenridge, Latrobe, Midland, Natrona Heights,
          Vandergrift and/or Washington) during the August 15, 2015 to March 4, 2016
          lockout and labor dispute between ATI and the United Steel, Paper, and Forestry,
          Rubber, Manufacturing Energy Allied Industrial and Service Workers International
          Union, AFL-CIO, CLC ("USW") (the "Pennsylvania Class").

          8.     Plaintiff reserves the right to redefine the Pennsylvania Class prior to class

certification, and thereafter, as necessary.

                                    FACTUAL ALLEGATIONS

A. BACKGROUND

          9.     Defendant Strom, a privately-held corporation, provides staffing in the form of

strike and lockout replacement labor for unionized employers at locations throughout the United

States.

          10.    Employers' increasing use of temporary workers and hostility towards labor unions

have been a feature of the modern labor market since the 1970s. Agencies like Strom, that


                                                    3
 Case 2:19-cv-00147-MRH-PLD Document 1-2 Filed 02/08/19 Page 7 of 29




specialize in strike staffing (including staffing during a lockout) represent an emerging force that

capitalize on the ample supply of individuals who have been pushed to operate within a temporary,

informal workforce, and use these individuals as a weapon against organized labor. I

        11.     In doing so, these strike-busting agencies and the companies that hire them not only

exert downward pressure on working standards, benefits, and conditions for workers in general,

but do so on the backs of temporary workers who are uniquely vulnerable to exploitation and

limited in their ability to organize or advocate for their rights. 2

        12.     Although there has been a long history of employers hiring replacement workers to

oppose union organizing, the scale of worker replacement afforded by strike-busting agencies like

Strom takes this anti-union tool to an entirely new level. 3 Strike-busting agencies are able to

mobilize hundreds or thousands of skilled or semi-skilled workers with little to no notice, lowering

the hurdles for employers taking hardline stands against union demands and eliminating any

negative implications to a company's productivity.

        13.     These features are central to the services Strom offers, which are advertised as

calling upon a "30,000+ employee database to identify Strom employees with project-relevant

experience," "eliminate[ing] the lead-time generally associated with the activation of temporary

replacement workers", and ensuring that Strom demonstrates "to union leaders that direct action

is being taken to make sure all company obligations are met without exception."

http://www.stromengineering.com/staffing/strike-staffing/ (last accessed February 4, 2019).




  See generally Erin Hatton, Temporary Weapons: Employers' Use of Temps against Organized
Labor, 67(1) Cornell I.L.R. 86 (2014).
2 1d. at 105-06.
3 1d. at 91.



                                                    4
    Case 2:19-cv-00147-MRH-PLD Document 1-2 Filed 02/08/19 Page 8 of 29




        14.        Strom bills itself as offering "unparalleled experience" in aiding employers through

a labor dispute:

        If your business is facing a potential labor disruption, we can help you minimize
        the possible repercussions. Strom offers a five-phase approach for providing strike
        replacement staffing during a labor disruption situation: assessments, recruiting,
        pre-deployment, deployment, and disbandment. When you utilize our
        comprehensive industrial strike staffing services, we will determine your
        business's unique needs, locate, accommodate, and train qualified workers,
        secure safe transportation across picket lines, and follow the appropriate
        protocol for strike staffing disbandment after a new labor contract has been
        approved. Strom offers unparalleled experience developing comprehensive
        business continuity plans, custom-tailored to meet each client's specific needs.

https://www.stromengineering.com/staffing/strike-staffing/ (last accessed February 4, 2019)

(emphasis added).

        15.    Touting its position as "the nation's most reputable industrial strike staffing

company" with over "55 years of experience in labor staffing and 25 years of experience providing

strike staffing," Strom's promotional statements hint at the larger historical context within which

Strom's activities and those of the companies with whom it contracts should be understood.

http://www.stromengineering.com/about/about-strom/ (last accessed February 4, 2019).

        16.        Strom's business pits working people against each other. "Their business is pain

and misery for working people," an official of the Bakery, Confectionary, Tobacco Workers and

Grain Millers Union was quoted in a local newspaper as saying. "They're just a misery machine." 4




4See Len Boselovic, Embattled unions resent Strom replacement workers, Pittsburgh Post Gazette
(Aug.       23,        2015),       http://www.post-gazette.com/business/pittsburgh-company-
news/2015/08/23/Stroms-replacement-workers-often-displace-union-force-AI legheny-
Technologies/stories/201508210104.
    Case 2:19-cv-00147-MRH-PLD Document 1-2 Filed 02/08/19 Page 9 of 29




        17.    Meanwhile, the structure of strike-busting agencies' employment of replacement

workers places those workers in a uniquely precarious position that makes it nearly impossible for

them to organize and advocate for their own labor rights. 5

        18.    While strike-busting agencies employ thousands of replacement workers, these

workers do not work together consistently but are sent from workplace to workplace, isolated from

both their replacement and union counterparts and thus limited in their ability to organize and

advocate for themselves.

        19.    Even if they are stationed at one worksite for an extended period, few replacement

workers can risk engaging in union activities or other advocacy because they could immediately

lose their current job as well as any future assignments by being identified as trouble-makers. As

such, the structural ambiguity of temporary employment places logistical limitations on traditional

labor protections.

        20.    With neither job security, the ability to organize, nor ready access to traditional

labor protections, replacement workers are extremely vulnerable. They are at the mercy of the

strike-busting agencies and companies whose priorities center on ensuring continuity in their own

operations, frequently at the expense of the work conditions and basic rights of the replacement

workers that make this possible.

B. ATI'S 2015-16 LOCKOUT OF USW WORKERS

        21.    Strom's engagement with ATI provides an example of the way in which these

strategies not only undercut union negotiating power and allow companies to evade their

traditional obligations as employers, but lead to violations of the rights of the replacement workers

who are least empowered to advocate for themselves.


5See Erin Hatton, Temporary Weapons: Employers' Use of Temps against Organized Labor, 67(1)
Cornell I.L.R. 86, 105-06 (2014).

                                                  I
Case 2:19-cv-00147-MRH-PLD Document 1-2 Filed 02/08/19 Page 10 of 29




       22.     Defendant ATI, a NYSE publicly-traded corporation, manufactures and supplies

specialty metals, including steel and other types of materials for its customers worldwide.

       23.     ATI operates in two business segments: High Performance Materials &

Components, and Flat Rolled Products. This case concerns the Flat Rolled Products segment.

       24.     ATI's Flat Rolled Products segment produces, converts and distributes stainless

steel, nickel-based alloys, specialty alloys, and titanium and titanium-based alloys, in a variety of

product forms including plate, sheet, engineered strip, and Precision Rolled Strip products. The

major end markets for ATI's flat-rolled products are oil & gas, automotive, food processing

equipment and appliances, construction and mining, electronics, communication equipment and

computers, and aerospace & defense.

       25.     ATI employs approximately 8,500 full-time employees. Approximately 40% of its

workforce is covered by collective bargaining agreements ("CBAs"), including with the United

Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service Workers

International Union, AFL-CIO, CLC ("USW").

       26.     ATI was a party to specific CBAs with the USW that expired on June 30, 2015.

       27.     These CBAs covered production, maintenance, and hourly clerical employees at

many of ATI's facilities in the United States, including ATI's operating plants in Bagdad,

Brackenridge, Latrobe, Midland, Natrona Heights, Vandergrift, and Washington, Pennsylvania;

Albany, Oregon; Lockport, New York; New Bedford, Massachusetts; and Waterbury,

Connecticut.

       28.     The USW-represented ATI employees at these locations worked under terms of the

expired contracts into August 2015.




                                                  7
Case 2:19-cv-00147-MRH-PLD Document 1-2 Filed 02/08/19 Page 11 of 29




       29.     When USW did not accept ATI's contract term demands, ATI instituted a lockout

of its union workforce that was subject to these CBAs   6
       30.     A lockout is a temporary work stoppage or denial of employment initiated by the

management of a company during a labor dispute.

       31.     The lockout, which began on August 15, 2015, was the biggest and longest in

Western Pennsylvania in decades.

       32.     The affected workforce included more than 2,200 employees at 12 facilities in

ATE's Flat Rolled Product segment, including at ATI's plants in Bagdad, Brackenridge, Latrobe,

Midland, Natrona Heights, Vandergrift, and Washington, Pennsylvania; Albany, Oregon;

Lockport, New York; New Bedford, Massachusetts; and Waterbury, Connecticut.

       33.     According to public news reports, the USW never threatened to strike or conducted

a strike authorization vote during its talks with ATI. Instead, ATI locked these workers out of their

jobs to put pressure on them to give in to ATI's demands over the contract negotiations. The

dispute between the USW and ATI was over employees' health care.

       34.     The lockout lasted throughout the fall and winter and ended in March 2016, when

All and the USW entered into a new contract. The lockout ended shortly after unemployment

benefits ran out for many union members. ATE stopped paying for workers' health insurance in

November 2015.




6 See USW Members at ATI Ratify New Contract, Pittsburgh's Action News 4 (Mar. .1 2016),
http://www.wtae.com/news/ati-usw-reach-tentative-deal-after-6month-lockout/3 8135720.
7 See Justine Coyne, WhatATi's lockout means for the company, employees, Pittsburgh Business
Times, (Apr. 14, 2015), http://www.bizjournals.com/pittsburgh/news/2015/08/14/what-atis-
lockout-means-for-the-company-employees.html.



                                                  8
    Case 2:19-cv-00147-MRH-PLD Document 1-2 Filed 02/08/19 Page 12 of 29




        35.     The new labor agreement reached between ATI and the USW was important to

ATI's business. ATI's CEO, Richard Harshman, wrote about the dispute in ATI's 2016 Annual

Report, describing "difficult labor negotiations" with a "seven-month work stoppage" that resulted

in an agreement that "includes important changes to retirement benefit programs and other changes

affecting plant operations that improve our cost competitiveness.   "8




        36.     According to a Pennsylvania State University Professor and Director of the School

of Labor and Employment Relations, "All's approach to labor relations is the worst kind of

destructive approach that a company can have, and it can have long-lasting implications.      "9




C. ATI CONTRACTS WITH STROM TO PUT PRESSURE ON THE USW BY
     UTILIZING A REPLACEMENT WORKFORCE

        37.     In response to the lockout, the USW mobilized its members to protest ATI's

decision. Relevant to this case, these protests included picket lines and rallying at plant gates. 10

        38.     Picketing is a form of protest whose aims are to put public pressure on the business

through attempting to prevent replacement workers from entering the site and providing publicity

to the issue being protested.

        39.     Hundreds of unionized USW workers marched to and around ATI's plant gates to

protest the lockout.




8 See ATI 2016 Annual Report, "2016 Creating Long-Term Value Thru Relentless Innovation," at
http://ir ,atimetals.com/—/media/Files/A/ATIMetals-IR/annual-reports/ati2016ar.pdf at 6.
9 See Alex Nixon and Tom Yerace, Bad Blood in ATI Lockout Expected to Linger, TRIBLIVE
(Feb. 23, 2016), http://triblive.com/business/headlines/10023623-74/ati-union-labor.
10 See United Steel Workers, Picket Lines are Strong in All Locations as ULP Lockout at ATI Rolls
Into       Second       Week      (August     22,       2015),     https://www.usw.org/news/media-
center/articles/2015/picket-lines-are-strong-in-al l-locations-as-ulp-lockout-at-ati-rolls-into-
second-week.



                                                  Z
Case 2:19-cv-00147-MRH-PLD Document 1-2 Filed 02/08/19 Page 13 of 29




       40.     Throughout the lockout, USW members held picket lines at ATI's affected plants.

At least one picket line, in Bagdad, Pennsylvania, just before Christmas, even continued in the

midst of a snowstorm.

       41.     For example, the picture below" was posted on the USW website during the

lockout:




       42.      While the affected USW workers suffered from the lockout through loss of work

and wages, ATI took measures to avoid a work stoppage and concurrent damage to its business by

employing a non-unionized temporary workforce provided by Strom to cross picket lines and keep

the affected plants in operation.

       43.     ATI utilized this Strom-provided temporary workforce to put pressure on the USW

to accept ATI's demands while simultaneously keeping its operations running.

       44.     Strom typically hires workers who are not from the local community where the

lockout occurs, and who are in need of hourly work to support themselves and their families.

       45.     These temporary workers, including Plaintiff and Class Members, are brought in

by Strom to the geographic area at issue and housed at local hotels and motels away from their

families and communities during the pendency of the work assignment.


"Id.


                                               lD
 Case 2:19-cv-00147-MRH-PLD Document 1-2 Filed 02/08/19 Page 14 of 29




           46.    The temporary workers, including Plaintiff and Class Members, worked long hours

to keep production up at ATI's facilities during the lockout.

           47.    ATI and Strom paid Plaintiff and the Pennsylvania Class Members on an hourly

basis.

           48.    The coordinated provision of temporary, replacement staffing, including getting the

temporary workforce across the USW picket lines and into the plants, was integral and

indispensable to ATI's ability to continue to put pressure on the USW during the pendency of the

lockout and keep up production.

           49.    Both ATI and Strom were well aware of the importance of providing the temporary

workforce with safe and coordinated entrance through the USW picket lines and into ATI's

facilities as a way to undermine the USW's negotiating power.

           50.     For example, a job posting identified as being posted by ATI and/or Strom on

Craigslist, a classified advertisement website, explicitly specified that the primary purpose of the

employment was to address what was emphasized as "A LABOR DISPUTE SITUATION" in

which "EMPLOYEES WILL BE TRANSPORTED ACROSS A PICKET LINE.                           " 12




12   Id. (quoting craigslist advertisement) (emphasis in original).
Case 2:19-cv-00147-MRH-PLD Document 1-2 Filed 02/08/19 Page 15 of 29




 CL pacimp > left' to         ririp                                                                                                                     [t   l   !
                                                                                                      __
                    cg                [fin            stoe:tLm7ag9n                     Z nn ♦

                   Steel and Metals Kxperlenee: Now Hlrtug for 1AIII.
                                                                   10 t'E l (Sll'(()YMtEN1i (PlItAuri) grim)
                  Ww Illit
                                                                                                           'm3gort..ec 31.709 Wfl O p?woob
                  WMED1ATU I MPt:QYMMFYtl
                                                                                                           M,p'ai::•1ee7yit4.'SeOitOkK1
                  Steel ned 1.— rzpcimrs
                  1 c:s
                  .SW Sheji'R=M3
                   d~ tamna   .daiecd 7'redc

                  Frd•t_-g
                  eclitedry
                  Ctitn
                  Atoa1 & pk
                  step
                  Wt

                  S I,7eo in S3.W9 per wed itiwdd Caviinars tkGli otnl eepttie=b
                  Stunb* 4 toGl upto iii bt . Gdwantni eand pe,Ax,drtulmt'1f(titxcn'+
                                                                                  big.a,ylInt lit=u=m=talemcutxa                          cvitecr. t,
                  %V1.%Ckb 6a kucfY.

                  1 e,i to l,e ie t r c.t i,n,e tciz of rroeesd C iy i ttQaiem , AIl pe t , ro h tic 1e      fNttY~ DweCSi tYe.nd rm xitp6r g
                  niiSiSALASMDISPi.T MUMIIN i'toinrsUILL tiAA,NroeiWACROSSAPtGS¢Td.GXTi
                  Aaxigam6chFCSttdmuowwoer6 ttfiehcd.Obi the, 1fieeCf3wbartar:Mptatty,e, ,bl.
                  EMM R.W=, SIif
                             l Cgai2 ee, conira, eFlee,4 o : ernc,ictyvoa.              corieg ev ,

                  CYit:932.761.Z193 Cr 544-767-Zii3
                   • Mxktno •y.Rao 4 -•. Ors., ct.,b. oa (cSCOPM*
                   • ,b HOi aJJ3C OS.Yh,r+di'teOitiWC~SN Cwt




          51.       Notwithstanding the importance of the transport of the temporary workforce to and

across picket lines — indeed, Strom's entire business model is built on and premised on it, and

getting the temporary workforce through the picket lines was integral and indispensable for ATI

to be able to keep up production in light of the lockout, so much so that ATI paid a third party,

Strom, to do so — neither ATI nor Strom provided any compensation to Plaintiff and Class

Members for these activities.

D. WORK PERFORMED BY PLAINTIFF AND THE CLASS MEMBERS

         52.            Defendants Strom and ATI hired Plaintiff and the Pennsylvania Class Members to

replace one or more individuals in ATI's union workforce throughout the pendency of the lockout.

         53.        ATI and Strom are joint employers of Plaintiff and Class Members.

         54.        The work that Plaintiff and Class Members performed, including traveling to and

across picket lines, was performed at both ATI's and Strom's direction, and was both directly and

indirectly in ATI's and Strom's interests and for their collective benefit.




                                                                                   12
Case 2:19-cv-00147-MRH-PLD Document 1-2 Filed 02/08/19 Page 16 of 29




       55.     For example, ATI incurred a benefit from this work because it could keep its

facilities open and exert additional pressure on the USW during the pendency of the lockout as a

direct result of the work performed by Plaintiff and Class Members.

       56.     Strom incurred a benefit from this work because it was being paid by ATI for its

services in providing the temporary workforce during the lockout, including to transport

replacement workers across picket lines.

       57.     Defendants controlled Plaintiff's work and the work of the Pennsylvania Class

Members.

       58.     ATI set the work schedules for Plaintiff and the Class Members, which included a

12 hour day 7 days per week at its facilities, and ATI signed off on employee timesheets before

they were submitted.

       59.     ATI and Strom supervisors were stationed onsite at the ATI plants and observed

Plaintiff's and the Class Members' work activities.

       60.     ATI and Strom supervisors instructed and trained Plaintiff and the Class Members

in how to perform their job duties.

       61.     ATI and Strom supervisors had the authority to hire and fire Plaintiff and the Class

Members.

       62.     Strom issued Plaintiff's and Class Members' paystubs, but was paid by All for the

work performed by Plaintiff and Class Members.

       63.     Plaintiff worked as an hourly non-exempt worker in the job title of train operator

for Defendants between approximately August 2015 and March 2016.

       64.     Plaintiff and Class Members are not unionized workers.

       65.     Plaintiff and Class Members were paid hourly and were provided a per diem.




                                                13
 Case 2:19-cv-00147-MRH-PLD Document 1-2 Filed 02/08/19 Page 17 of 29




         66.   The Pennsylvania Minimum Wage Act of 1968 ("PMWA") requires that "[e]very

employer shall pay ... each of his or her employe[es] wages for all hours worked." 43 Pa. Cons.

Stat. § 333.104(a).

         67.   Travel time is compensable under the PMWA when the "time spent in traveling as

part of the duties of the employee during normal working hours and time during which an

employee is employed or permitted to work." 34 Pa. Code § 231.1 (1994).

         68.    As part of their employment, Defendants required Plaintiff and the Class Members

to stay overnight at a particular location, either at a particular hotel or a specific geographic area,

and to begin their work day by meeting at a central location outside of the plant early in the

morning.

         69.    It was part of Plaintiff and the Class Members' expected duties to travel from the

central location where Plaintiff and Class Members were picked up in the assigned vans to the ATI

location.

         70.    Plaintiff and Class Members were required to get themselves to the central location

assigned by Strom so that they could then ride together in assigned vans that were provided by

Strom to ATI's locked-out manufacturing plants. This policy provided a direct benefit to

Defendants as it ensured that no unauthorized individuals, such as the USW workers, entered the

facilities.

         71.    Plaintiff and Class Members were required to carry identification cards that they

received from Defendants to ensure that only the replacement workforce that had been cleared by

Defendants to enter the ATI plants were able to do so.

         72.    Plaintiff and Class Members were also often required to store mandatory personal

protective equipment ("PPE") provided by Defendants with them at their hotels and to transport




                                                   14
Case 2:19-cv-00147-MRH-PLD Document 1-2 Filed 02/08/19 Page 18 of 29




the PPE to and from the worksite in the vans that were provided by Defendants. This PPE included

some or all of the following: hard hats, metatarsal boots, safety glasses, gloves, and various heat

and tear resistant clothing.

        73.     Plaintiff and Class Members were also required to ride in the assigned vans back to

their assigned central location to conclude their workday.

        74.     Defendants controlled the manner and method of Plaintiff and Class Members

being transported from the central meeting location to and from the actual work sites.

        75.     Plaintiff and the Class Members were expected to follow Strom's procedures in

traveling to and safely crossing the picket lines, including entering the plant, which generally took

between forty-five minutes to an hour or more, each way.

        76.     This time resulted in approximately 1 hour to 2 hours of unpaid time for each

worker each day during the lockout. As the workers typically worked seven days a week, this

resulted in approximately 7 to 17.5 hours of unpaid time each week.

        77.     Specifically, Plaintiff's and Class Members' work schedule typically consisted of

assembling in a central location assigned by Strom approximately ten to fifteen minutes before the

vans left and signing into a sign-in sheet at that time that was maintained by Defendants, driving

or riding the Strom vans to the ATE plant, assembling at the plant approximately five to fifteen

minutes before the start of their shift, working at the ATI plant for 12 hours per day, assembling

at the vans at the end of their shift, and driving or riding the Strom vans back to the central location

where Defendants had instructed and assigned Plaintiff and Class Members to stay overnight.

        78.     ATI and Strom's purpose behind requiring Plaintiff and Class Members to travel in

Strom vans was to safely transport them past the USW picket lines and to their ATI worksites, in




                                                   15
Case 2:19-cv-00147-MRH-PLD Document 1-2 Filed 02/08/19 Page 19 of 29




order to pressure the USW into accepting ATI's labor bargaining demands while maintaining

ATI's business operations.

        79.        From the start of their assignments, Plaintiff and Class Members were instructed

by Strom at the direction of All that they were prohibited from driving their own vehicles to and

from the ATI facilities for as long as there was an active union dispute. Plaintiff and Class

Members were told that they were required to travel to the ATE facilities in vans due to safety

issues involved with crossing the picket lines.

        80.        Accordingly, Plaintiff's and Class Members' employment with ATI and Strom

required that as part of their job duties, they cross active picket lines in the vans owned, leased, or

rented by Strom with the expenses of the vans underwritten through Strom's contract with ATI.

        81.        These situations were often hostile and had the potential to be dangerous. They

included situations in which individuals would cross back and forth in front of the vans to slow

and hinder their process, loudly yell obscenities and slurs at Plaintiff and Class Members,

physically rock the van with the replacement workers inside, attempt to open the van doors, hit the

vehicles with picket signs or other foreign objects, attempt to puncture the vehicles' tires or scratch

the vehicles, and film Plaintiff and Class Members as they sat in the vans.

        82.        Strom also provided ATI with security to assist in safely transporting Plaintiff and

Class Members to and across the picket lines.

        83.        Defendants conducted orientations for Plaintiff and Class Members prior to their

beginning work at the ATI plants, which explicitly included instructions about how to properly

perform their jobs while crossing the picket lines. For example, during orientations for the

replacement workers, Plaintiff was instructed not to respond to or engage with the individuals on

the picket line.




                                                    16
Case 2:19-cv-00147-MRH-PLD Document 1-2 Filed 02/08/19 Page 20 of 29




        84.     Plaintiff and Class Members followed Defendant's instructions as a term and

condition of their employment.

        85.     In order to not have to pay additional drivers, Defendants typically required

Plaintiff or other replacement workers to drive the vans. For example, Plaintiff was originally

assigned to be a van driver and he drove a van full of replacement workers to and from the ATI

facility until he was switched to a different shift for which there was already an assigned van driver.

        86.     All of this work, including the time driving or traveling in a company van, and the

attendant associated time spent waiting and crossing picket lines to get into the facility, whether

the Plaintiff and Class Members were driving the vans or not, was unpaid.

        87.    The successful and safe transportation of Plaintiff and Class Members was the

primary purpose of the engagement between ATI and Strom, and enabled ATI to continue its

operations, thereby putting significant downward pressure on the USW to accept ATI's terms with

respect to contract negotiations.

        88.     Defendants do not maintain accurate records of the actual hours that Plaintiff and

the Class Members worked each workday and the total hours worked each workweek.

        89.     Defendants knew or should have known that the work that they required of Plaintiff

and Class Members in transportation to the facility and across the picket lines and associated work

should be compensated under Pennsylvania law.

        90.     Defendants are sophisticated national and multi-national businesses with access to

knowledgeable human resource specialists and competent labor counsel.

        91.     Defendants have acted willfully and with reckless disregard of clearly applicable

Pennsylvania state law wage and hour provisions by failing to compensate Plaintiff and Class

Members for all hours worked in excess of forty (40) during the workweek, and benefitting from




                                                   17
Case 2:19-cv-00147-MRH-PLD Document 1-2 Filed 02/08/19 Page 21 of 29




the replacement labor that they obtained in order to continue to maintain ATI's operations without

properly compensating Plaintiff and Class Members for this work.

       92.     Strom profited from the work performed by Plaintiff and Class Members and was

paid by ATI for providing the services rendered by Plaintiff and Class Members.

       93.     If Strom and/or ATI were forced to compensate Plaintiff and Class Members for

the work spent for transportation to and across the picket lines, Strom would have made less

money, and ATI might have been more inclined to enter into more favorable negotiations with the

USW to end the lockout sooner. Both companies benefitted from the uncompensated labor of

Plaintiff and Class Members as described in this Complaint.

                               CLASS ACTION ALLEGATIONS

       94.     Pennsylvania has a strong public policy favoring class actions.

       95.     Pursuant to Pa. R. Civ. P. 1702, Plaintiff Smith asserts all causes of action set forth

below individually and on behalf of the Pennsylvania Class as defined above.

       96.     The members of each of the Pennsylvania Class are so numerous that joinder of all

members is impracticable. The Pennsylvania Class includes at least forty (40) members.

       97.     Plaintiff will fairly and adequately represent and protect the interests of the

Pennsylvania Class because there is no conflict between his claims and those of the Pennsylvania

Class, and Plaintiff's claims are typical of the claims of the Pennsylvania Class.

       98.     There are questions of law and fact common to the proposed Pennsylvania Class,

which predominate over any questions affecting only individual Class members, including,

without limitation: whether Defendants have violated and continue to violate Pennsylvania law

through their policies or practices of not paying their non-exempt workforce for all hours worked

and overtime compensation. Defendants did not pay Plaintiff and the Pennsylvania Class for any




                                                 18
Case 2:19-cv-00147-MRH-PLD Document 1-2 Filed 02/08/19 Page 22 of 29




time spent reporting at the central assigned location transport site, driving or being driven to ATI's

facilities, crossing the picket line, and arriving at the job site, even though this work was integral

and indispensable to the replacement work that ATI contracted with Strom to provide in order to

increase pressure on the USW during the pendency of the lockout.

       99.      Plaintiff asserts claims that are typical of the claims of the Pennsylvania Class in

the following ways, without limitation: (a) Plaintiff is a member of the Pennsylvania Class; (b)

Plaintiffs claims arise out of the same policies, practices and course of conduct that form the basis

of the claims of the Pennsylvania Class; (c) Plaintiffs claims are based on the same legal and

remedial theories as those of the Pennsylvania Class and involve similar factual circumstances; (d)

there are no conflicts between the interests of Plaintiff and the Pennsylvania Class Members; and

(e) the injuries suffered by Plaintiff are similar to the injuries suffered by the Pennsylvania Class

members.

        100.    Plaintiff will fairly and adequately assert and protect the interests of the Class

members that he seeks to represent pursuant to the criteria set forth in Pa. R. Civ. P. 1709.

Specifically:

                a.      Plaintiff has retained counsel experienced in the prosecution of complex

                        litigation, including wage and hour class action claims;

                b.      Plaintiff has no conflict of interest in the maintenance of the class action;

                       and

                c.      Plaintiff through his undersigned counsel have adequate financial resources

                       to assure that the interests of the Class will be protected and will not be

                        harmed.




                                                  u
Case 2:19-cv-00147-MRH-PLD Document 1-2 Filed 02/08/19 Page 23 of 29




        101. A class action provides a fair and efficient method for adjudication of the

controversy under the criteria set forth in Pa. R. Civ. P. 1708. Specifically:

               a.      Common questions of law or fact predominate over any question affecting

                       only individual members;

               b.       Were individual Class members required to bring separate actions, this

                       Court would be confronted with a multiplicity of lawsuits burdening the

                       court system while also creating the risk of inconsistent rulings and

                       contradictory judgments;

               C.      Adjudications with respect to individual members of the Class could as a

                       practical matter be diapositive of the interests of other members not parties

                       to the adjudications or substantially impair or impede their ability to protect

                       their interests;

               d.      A class action presents far fewer management difficulties while providing

                       unitary adjudication, economies of scale and comprehensive supervision by

                       a single court;

               e.      Plaintiff is not aware of any litigation already commenced by members of

                       the Class involving any of the same issues; and

               f.      This forum is appropriate for the litigation of the claims of the entire Class,

                       which is where the events giving rise to the claims took place.

        102. Without a class action, Defendants will retain the benefit of their wrongdoing,

which will result in further damages to Plaintiff and the Pennsylvania Class. Plaintiff envisions no

difficulty in the management of this action as a class action.




                                                  m
Case 2:19-cv-00147-MRH-PLD Document 1-2 Filed 02/08/19 Page 24 of 29




                                             COUNT I
                        Violation of the Pennsylvania Minimum Wage Act
                               (On behalf of the Pennsylvania Class)

         103.   All previous paragraphs are incorporated as though fully set forth herein.

         104.   The PMWA requires that covered employees be compensated for all hours worked.

         105.   The PMWA also requires that covered employees be compensated for all hours

worked in excess of forty (40) hours per week at a rate not less than one and one-half (1     '/i 2)   times

the regular rate at which he is employed.

         106.   Defendants are subject to the overtime requirements of the PMWA because they

are employers under 43 P.S. § 333.103(g).

         107.   During all relevant times, Plaintiff and the Pennsylvania Class were covered

employees entitled to the above-described PM WA's protections. See 43 P.S. § 333.103(h).

         108.   Defendants failed to compensate Plaintiff and the Pennsylvania Class at a rate of

one and one-half (1   ''/2)   times their regular hourly wage for hours worked in excess of forty (40)

hours per week.

         109. . Pursuant to 43 P.S. § 333.113, employers, such as Defendants, who fail to pay an

employee wages in conformance with the PMWA shall be liable to the employee for the wages or

expenses that were not paid, court costs and attorneys' fees incurred in recovering the unpaid

wages.

                                               COUNT II
                                          Unjust Enrichment
                                  (On Behalf of the Pennsylvania Class)

         110.   All previous paragraphs are incorporated as though fully set forth herein.




                                                     21
Case 2:19-cv-00147-MRH-PLD Document 1-2 Filed 02/08/19 Page 25 of 29




       Ill. Defendants have received and benefited from the uncompensated labors of Plaintiff

and the Pennsylvania Class, such that to retain said benefit without compensation would be

inequitable and rise to the level of unjust enrichment.

        112.    At all relevant times hereto, Defendants devised and implemented a plan to increase

its earnings and profits by fostering a scheme of securing work from Plaintiff and the Pennsylvania

Class without properly paying compensation for all hours worked, including overtime

compensation.

        113.    Specifically, ATI and Strom knew that one of the principal activities that Plaintiff

and the Pennsylvania Class would perform for them would be traveling across the picket lines in

order for ATI to continue its operations during the pendency of the lockout. Strom and ATI could

likely not have obtained a replacement workforce with local labor because of the stigma associated

with crossing a picket line. They therefore found workers who needed to support their families

from outside of the local community and induced them to work with relatively high hourly wages,

and made arrangements to get them safely into ATI's facilities. Despite the fact that this work was

an expected duty and conducted during Plaintiff and the Class Members' normal work day, neither

ATI nor Strom compensated Plaintiff and Pennsylvania Class Members for this work, saving ATI

millions of dollars, and increasing Strom's profitability for the job.

        114.    Contrary to all good faith and fair dealing, Defendants induced Plaintiff and the

Pennsylvania Class to perform work while failing to properly compensate for all hours worked as

required by law, including overtime compensation.

        115.    By reason of having secured the work and efforts of Plaintiff and the Pennsylvania

Class without proper compensation as required by law, Defendants enjoyed reduced overhead with

respect to its labor costs, and therefore realized additional earnings and profits to its own benefit




                                                  22
Case 2:19-cv-00147-MRH-PLD Document 1-2 Filed 02/08/19 Page 26 of 29




and to the detriment of Plaintiff and the Pennsylvania Class. Defendants retained and continue to

retain such benefits contrary to the fundamental principles of justice, equity, and good conscience.

        116. Accordingly, Plaintiff and the Pennsylvania Class are entitled to judgment in an

amount equal to the benefits unjustly retained by Defendants.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff seeks the following relief on behalf of himself and all others

similarly situated:

        a.      An order permitting this litigation to proceed as a class action pursuant to Fed. R
                Civ. P. 23 on behalf of the Pennsylvania Class;

                Back pay damages (including unpaid overtime compensation, unpaid spread of
                hours payments and unpaid wages) and prejudgment interest to the fullest extent
                permitted under the law;

        c.      Liquidated damages to the fullest extent permitted under the law;

        d.      Litigation costs, expenses, and attorneys' fees to the fullest extent permitted under
                the law; and

        e.      Such other and further relief as this Court deems just and proper.

                                      JURY TRIAL DEMAND

        Plaintiff demands a trial by jury for all issues of fact.


 Dated: February 6, 2019                           Respectfully submitted,


                                                   By: /s/Joseph H. Chivers
                                                         Joseph H. Chivers (PA 39184)
                                                         THE EMPLOYMENT RIGHTS GROUP
                                                         100 First Avenue, Suite 650
                                                        Pittsburgh, PA 15222
                                                        Tel.: (412) 227-0763
                                                        jchivers@employmentrightsgroup.com

                                                         Shanon J. Carson (PA 85957)
                                                         Sarah R. Schalman-Bergen (PA 206211)
                                                         Alexandra Piazza (PA 315240)


                                                   23
Case 2:19-cv-00147-MRH-PLD Document 1-2 Filed 02/08/19 Page 27 of 29




                                     Michaela Wallin (pro hac vice forthcoming)
                                     BERGER MONTAGUE PC
                                     1818 Market St., Suite 3600
                                     Philadelphia, PA 19103
                                     Telephone: (215) 875-3053
                                     Facsimile: (215) 875-4604
                                     scarson@bm.net
                                     sschalman-bergen@bm.net
                                     apiazza@bm.net
                                     mwallin@bm.net

                                     Michael K. Yarnoff (PA 62222)
                                     KEHOE LAW FIRM
                                     Two Penn Center Plaza
                                     1500 JFK Boulevard, Suite 1020
                                     Philadelphia, PA 19102
                                     Telephone/Fax: (215) 792-6676
                                     myarnoff@kehoelawfirm.com




                                24
              Case 2:19-cv-00147-MRH-PLD Document 1-2 Filed 02/08/19 Page 28 of 29
DocuSign Envelope ID: CE5C755D-81 10-471 B-9842-B9AF6341 3D83




                                                            VERTIFICATION

                      The undersigned, RALPH SMITH, herein avers that the statements of fact contained in the

              foregoing CLASS ACTION COMPLAINT are true and correct to the best of his information,

             knowledge, and belief, and are made subject to penalties of 19 Pa. C.S.A. Sec. 4904 relating to

             unswom falsification to authorities.
                                                                         DowSigned by:


                     2/4/2019                                         ~~~~      S.A.
             Date:                                                       70A557C0F7C94E5...
                                                                      Ralph Smith




                                                                 25
            Case 2:19-cv-00147-MRH-PLD Document 1-2 Filed 02/08/19 Page 29 of 29

    Supreme Cour fof Pennsylvania     ~


                Court Of,-Common Pleas                                    For Prothonotary Use Only:
                     Ctvil''Co~: r -Sheet                                 Docket No:
                         eg herijr
                        Il                :z         County

       The information collected on this form is used solely for court administration purposes. This form does not
      supplement or replace the filing and service of pleadings or other papers as required by law or rules of court.
    Commencement of Action:
      ) Complaint          ❑ Writ of Summons                 ❑ Petition
S    ❑     Transfer from Another Jurisdiction                          ❑ Declaration of Taking
E
    Lead Plaintiffs Name:                                                  Lead Defendant's Name:
C
      Ralph Smith                                                            Allegheny Technologies, Inc.
T
                                                                              Dollar Amount Requested:        ❑ within arbitration limits
    Are money damages requested? ® Yes                       ❑ No                   (check one)               Eloutside arbitration limits
0
N    Is this a Class Action Suit?               El Yes       ❑ No              Is this an MDJAppeal?              0 Yes        El No

A          Name of Plaintiff/Appellant's Attorney:The Employment Rights Group, LLC: Berger Montague PC: Kehoe Law Firm
                         ❑    Check here if you have no attorney ( are a Self - Represented [ Pro Se] Litigant)

    Nature of the Case : Place an "X" to the left of the ONE case category that most accurately describes your
                                 PRIMARY CASE. If you are making more than one type of claim, check the one that
                                 you consider most important.

    TORT (do not include Mass Tort)                  CONTRACT (do not include Judgments)            CIVIL APPEALS
     ❑ Intentional                                    ❑ Buyer Plaintiff                              Administrative Agencies
     ❑ Malicious Prosecution                          ❑ Debt Collection: Credit Card                  ❑ Board of Assessment
     ❑ Motor Vehicle                                  ❑ Debt Collection: Other                        ❑ Board of Elections
       ❑ Nuisance                                                                                     ❑ Dept. of Transportation
       ❑ Premises Liability                                                                           ❑ Statutory Appeal: Other
S      ❑ Product Liability (does not include
                                                       ❑ Employment Dispute:
E          mass tort)
       ❑ Slander/Libel/ Defamation                       Discrimination
                                                         Employment Dispute: Other                    ❑ Zoning Board
C      ❑ Other:
                                                           Class Action - Overtime
                                                                                                      ❑ Other:
T
I                                                      ❑ Other:
    MASS TORT
0      ❑ Asbestos
N      ❑ Tobacco
       ❑ Toxic Tort - DES
       ❑ Toxic Tort - Implant                        REAL PROPERTY                                  MISCELLANEOUS
       ❑ Toxic Waste
                                                      ❑ Ejectment                                     ❑ Common Law/Statutory Arbitration
       ❑ Other:                                       ❑ Eminent Domain/Condemnation                   ❑ Declaratory Judgment
                                                      ❑ Ground Rent                                   ❑ Mandamus
                                                       ❑ Landlord/Tenant Dispute                      ❑ Non-Domestic Relations
                                                       ❑ Mortgage Foreclosure: Residential              Restraining Order
    PROFESSIONAL LIABLITY                              ❑ Mortgage Foreclosure: Commercial             ❑ Quo Warranto
      ❑ Dental                                         ❑ Partition                                    ❑ Replevin
      ❑ Legal                                          ❑ Quiet Title                                  ❑ Other:
      ❑ Medical                                        ❑ Other.
      ❑ Other Professional:



                                                                                                                          Updated 1/1/2011
